The judgment of the Supreme Court was entered, March 17th 1879,
Per Curiam.
We think there is nothing in the points made on the conveyances so much relied on by the learned and zealous counsel for the plaintiff in error. If the deed Neill to Simpson contained the general words “ waters, docks, &c.,” so did the deed Simpson to Neill of the same date, and the one was a fair set-off against the other. But in truth neither party had any right to convey the waters and docks, being as they wore part of the river Delaware. These words could have no more effect on the rights of the respective parties than would a conveyance of a lot on a public street “ with all the streets and highways thereunto appertaining.” All the property on the river front of the city below low-water mark of the river Delaware is held merely by license from the Commonwealth, under and subject to such laws and restrictions as the legislature has seen fit to enact. It cannot, we think, be doubted that these wharves were adjoining, within the letter and spirit of the Act of 1851, and would be so though the piers were one hundred feet apart, provided there was no intervening wharf or pier. That the claim of the defendant below was derived from and altogether depended upon statutory enactment is a sufficient answer to the argument that the Act of Assembly vesting jurisdiction in the wardens is unconstitutional as depriving the defendant of his right to a trial by jury.
Judgment affirmed.